DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The amendments to the claims in the Applicant’s Amendment, filed on 11/18/21, have been entered.  
According to the Amendment, claims 1-26 were pending.  Claim 9 has been canceled. Claims 1, 2-4, 6-8, 11, 13, 15 and 16 have been amended.  Claims 1-8 and 10-26 remain pending.

Allowable Subject Matter
Claims 1-8 and 10-26 are allowed.  The following is an examiner’s statement of reasons for allowance: independent claim 1 is on a method for handling piece goods moved one after another in at least one and recites, in part, “in a subsequent second step, seizing at least one transported piece good by a manipulator in a clamping 
These limitations, either alone or individually, when considering the claim as a whole were not found in the prior art.  Therefore, claim 1 is allowable as well as claims 2-8 and 10-15 which depend therefrom.
Furthermore, independent claim 16 is allowable as it recited features similar to the ones recited above in claim 1.  Claims 17-26 are allowable as they depend from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655